Title: To Thomas Jefferson from William Jones and Joseph Clay, 30 April 1802
From: Jones, William,Clay, Joseph
To: Jefferson, Thomas


            Sir
              Philada. 30 April 1802
            As the Judiciary bill now pending before the Legislature invests the Executive with the power of nominating the commissioners of Bankruptcy, we are invited to address you on this subject by motives of justice to an individual, and a knowledge of your disposition to appoint men in all respects worthy of the public confidence.
            We therefore beg leave to represent that Mr Thomas Cumpston one of the present commissioners for this district is a gentleman universally and highly esteemed for the rectitude of his conduct and general good character.
            We believe Sir, that in the exercise of his functions as a Commissioner he has been faithful and impartial—is well qualified for the office; and that his reappointment would give very general satisfaction.
            We are Sir, with the highest regard Yours very respectfully
            Wm JonesJoseph Clay
          